DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 4/25/2022, with respect to the previously filed claim objection and claim rejections under 35 U.S.C. 103 have been fully considered and are persuasive.  The objection and rejections of the claims have been withdrawn in light of these amendments. In particular, the cancellation of claim 11 renders the previously filed claim objection moot and the features incorporated into the independent claims via the amendments could not be found in the prior art of record.
Allowable Subject Matter
Claims 1-8 and 13-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
The subject matter of the independent claims 1 and 13 filed on 4/25/2022 could either not be found or was not suggested in the prior art of record.
	With respect to claim 1, the prior art does not disclose or render obvious at the effective filing date of the invention: the feature of only one of the two legs including a cutting surface to cut the blood vessel, in combination with the other limitations of the independent claim.
	The closest prior art is Whiting (PGPub US 2009/0171380 A1) and Kethman et al. (PGPub US 2014/0236170).
	Whiting discloses a surgical clip (200 in Fig. 5) for controlling bleeding (abstract), the surgical clip (200) comprising two legs (202 and 204), each including a flat surface (see filled areas in annotated Fig. 5 below), and a secondary surface (236A-B), and a curved section (106) configured to join the legs (202 and 204). 
	However, since the surgical clip of Whiting is not configured with a cutting portion, Whiting fails to disclose a surgical clip for simultaneously cutting a blood vessel and controlling bleeding, the surgical clip comprising two legs, each including a cutting surface, the surfaces of the two legs opposite the flat surface and the cutting surface being textured to prevent slippage when the surgical clip is held by an applicator.

    PNG
    media_image1.png
    729
    569
    media_image1.png
    Greyscale

	In the same field of endeavor of surgical clips (abstract), Kethman et al. teaches a surgical clip (Unit A in Fig. 2) for simultaneously cutting a blood vessel and controlling bleeding (abstract: “the device performs its function such as clamping and/or cutting”), the surgical clip comprising two legs (30 and 40), each including a cutting surface (91 and 92).
	However, each piece of prior art listed above fails to disclose that only one of the two legs includes a cutting surface to cut the blood vessel. Furthermore, the prior art of record does not suggest any motivation to modify these disclosures to arrive at these features, as Kethman et al. specifically requires first and second cutting blades on each of the legs (see PP [0046]).
 	With respect to claim 13, the prior art does not disclose or render obvious at the effective filing date of the invention: the feature of only one of the two legs including a cutting surface to cut the blood vessel, in combination with the other limitations of the independent claim.
	The closest prior art is Hessel et al. (Patent No. US 5,797,922) and Kethman et al. (PGPub US 2014/0236170).
	Hessel et al. discloses a blood vessel clamping system (24 and 26 in Fig. 1), comprising: a pair of surgical clips (26) configured to clamp the blood vessel (abstract), each of the pair of surgical clips (26 in Fig. 2) including: two legs (110 and 112) each including a flat surface (flat inner surface of 110 and 112), a curved section (114) configured to join the two legs (110 and 112); and an applicator (24 in Fig. 1) configured to hold the pair of surgical clips (26) in contact with each other (clips 26 in contact via jaws 60a-b of applicator 24, limitation does not require direct contact) and to apply pressure to deform the pair of surgical clips (26) in order to cause the surgical clips (26) to clamp the blood vessel (see Fig. 7).
	However, since the surgical clips disclosed by Hessel et al. do not have blades, Hessel et al. fails to disclose a pair of surgical clips configured to simultaneously cut and clamp the blood vessel, each including a cutting surface, and an applicator configured to cause the surgical clips to simultaneously cut and clamp the blood vessel. Hessel et al. further fails to disclose wherein surfaces of the two legs opposite the flat surface and the cutting surface are textured all along their lengths to prevent slippage when the surgical clip is held by an applicator.
	Kethman et al. teaches, in the same field of endeavor of surgical clips (abstract), a pair of surgical clips (Unit A and B, Fig. 2) configured to simultaneously cut and clamp (PP [0039]), each including legs (30 and 40 in Fig. 2) a flat surface (textured part of 32, 42, 34, and 44) (see broadest reasonable interpretation of “flat” above) and a cutting surface (92, 91, and 7); and a method of application which applies pressure to cause the surgical clips to simultaneously cut and clamp the blood vessel (PP [0058]: “The jaws are then closed and the umbilical cord is simultaneously clamped (on both the placental side and the infant side) and cut”). The surgical clips of Kethman et al. could easily be swapped out with the clips provided in the Hessel et al. disclosure.
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Hessel et al. disclosure to incorporate the teachings of Kethman et al. and include a pair of surgical clips configured to simultaneously cut and clamp the blood vessel, each including a cutting surface, in which the surgical clips are able to simultaneously cut and clamp the blood vessel. One of ordinary skill in the art would have been motivated to perform this modification in order to allow a single step cutting/clamping, since a multi-step cutting method is known in the art to be disadvantageous (PP [0005]).
	However, each piece of prior art listed above fails to disclose that only one of the two legs includes a cutting surface to cut the blood vessel. Furthermore, the prior art of record does not suggest any motivation to modify these disclosures to arrive at these features, as Kethman et al. specifically requires first and second cutting blades on each of the legs (see PP [0046]).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bridget E. Rabaglia whose telephone number is (571)272-2908. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIDGET E. RABAGLIA/Examiner, Art Unit 3771        

/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771